Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 30, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00789-CV



                      IN RE AMELIA V. KELLY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               122nd District Court
                            Galveston County, Texas
                        Trial Court Cause No. 11CV0325

                         MEMORANDUM OPINION

      On October 1, 2014, relator Amelia V. Kelly filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable John Ellisor,
presiding judge of the 122nd District Court of Galveston County, to vacate three
orders pertaining to a motion by the real party in interest to enforce the final
judgment in the underlying litigation by foreclosure of relator’s real property.
      Relator has not satisfied her burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus. We also lift
our stay granted on October 3, 2014.




                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                        2